DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
Claims 1, 15 and 18 have been amended.
Claim 21 has been added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-14. (Canceled)
Claims 16-17. (Canceled).
Claims 19-20. (Canceled).

Allowable Subject Matter 
Claims 1-10, 15, 18 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 15, 18 and 21, although, the prior arts such as Ito (2015/0362377) discloses a control device (see fig.1, element 10, paragraph [0049] and its description), comprising: a control unit (see fig.1, element 110, paragraph [0049-0050]  and its description) configured to: divide a first frequency band into a plurality of second frequency bands based on position information of a communication node and at least one of capability information of the communication node or information indicating a measurement result by the communication node (see abstract, fig.1, element 113, paragraphs [0017-0018] and descriptions). However, none of them teach wherein the first frequency band is indicated by a frequency supervising database and the first frequency band is used by the communication node; and determine a bandwidth and a center frequency of each of the plurality of second frequency bands or to fairly suggest the invention in the combination as claimed.
Claims 2-10 are allowed as being dependent on independent claim 1.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647